Citation Nr: 0430906	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 5th 
metatarsal fracture, claimed a secondary to otitis media of 
the left ear.  

2.  Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability rating for 
conductive hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 and November 1999 rating 
decision from the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  

In June 1998, the RO denied the veteran's claim for 
entitlement to an increased (compensable) rating for hearing 
loss of the right ear.  A November 1999 rating decision 
denied the veteran's claim for entitlement to service 
connection for residuals of a 5th metatarsal fracture, 
claimed as secondary to otitis media, and entitlement to an 
increased rating acne vulgaris, currently evaluated as 10 
percent disabling.  The veteran presented personal testimony 
at an RO hearing in August 2001.  A transcript of the hearing 
is of record.  

The issue of entitlement to service connection for residuals 
of a 5th metatarsal fracture, claimed as secondary to the 
service connected otitis media of the left ear, is addressed 
in the REMAND portion of the decision below and REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and has made reasonable 
efforts to develop such evidence.  

2.  From March 1999 to August 30, 2002, acne vulgaris was 
manifested by, painful boils, infections and drainage, 
accompanied by a foul smell.  

3.  Beginning August 30, 2002 acne vulgaris is manifested by 
painful boils, infections and drainage, accompanied by a foul 
odor.  

4.  Audiological evaluation findings establish level I 
hearing loss in the right ear.  


CONCLUSION OF LAW

1.  Prior to and effective August 30, 2002, the criteria for 
entitlement to an increased rating for acne vulgaris, 
currently evaluated a 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Codes 7800 (2002) and Diagnostic 
Codes 7800 (2004).  

3.  The criteria for entitlement to an increased 
(compensable) rating for hearing loss in the right ear have 
not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 4.85, 4.86 Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet.App. 112, (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 5103(a)/§ 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  For the reasons enumerated below, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case, or to cause injury 
to the veteran.  As such, the Board concludes that any such 
error is harmless, and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In January 1998, VA received the veteran's claim for 
entitlement to an increased (compensable) rating for hearing 
loss in the right ear.  By rating decision, dated in June 
1998, the RO denied the veteran's claim.  The veteran filed a 
timely Notice of Disagreement.  The RO issued a Statement of 
the Case in July 1999.  

In March 1999, VA received the veteran's claim for 
entitlement to an increased rating for acne vulgaris.  The 
veteran also filed a claim for entitlement to service 
connection for residuals of a 5th  metatarsal fracture, 
claimed as secondary to otitis media of the left ear.  By 
correspondence, dated in November 1999, the RO denied the two 
claims.  After receiving proper notification of the RO's 
denial, the veteran filed a timely Notice of Disagreement.  

The RO issued the veteran a Statement of the Case in February 
2000.  In May 2001, the RO sent the veteran information 
pertaining to the requirements of VCAA and VA's duty to 
assist.  After further development of the claims, the RO 
issued a Supplemental Statement of the Case, dated in January 
2002.  By correspondence, dated in November 2003, the RO, 
again, informed the veteran of VA's duty to assist.  In June 
2004, the RO issued another Supplemental Statement of the 
Case.  

By rating decision, dated in June 2004, the RO granted 
service connection for otitis media, left ear, assigning a 10 
percent disability rating, effective March 1999.  In July 
2004, the veteran received additional information explaining 
how his claim was deficient, and what was necessary to 
substantiate the claims for increased service-connected 
benefits.  

The Board concludes that information contained in the June 
1999 Statement of the Case; the February 2000 Statement of 
the Case; the January 2002 Supplemental Statement of the 
Case; the May 2001 correspondence pertaining to VCAA and VA's 
duty to assist; the November 2003 correspondence pertaining 
to VA' duty to assist; the June 2004 Supplemental Statement 
of the Case; and the July 2004 correspondence explaining how 
his claim was deficient have provided the veteran with the 
appropriate law and regulation.  

Factual Background

A review of the veteran's claims file shows that, in March 
1973, the RO granted entitlement to service connection for 
acne vulgaris and hearing loss in the right ear.  A 
noncompensable disability rating was assigned for hearing 
loss in the right ear, and the acne vulgaris disability was 
assigned a 10 percent disability rating.  Thereafter, in 
March 1999, the veteran, in pertinent part, filed a claim for 
entitlement to an increased rating for acne vulgaris and 
hearing loss, as well as a claim for entitlement to service 
connection for residuals of a 5th metatarsal fracture, 
claimed as secondary to the service connected otitis media, 
discussed in the Remand portion for this decision.  

On VA audiometric examination, dated in April 1998, the 
veteran was seen for complaints of tinnitus and difficulty 
hearing.  He related the history of the right ear hearing 
loss, as well as the occurrence of infections and boils on 
the pinna.  The veteran reported that he experienced hearing 
loss in the right ear, more than the left ear, as a result of 
an explosion while in service.  Infections occurred 
occasionally, as well as boils on his pinna; he experienced 
sinus trouble and bilateral intermittent tinnitus for many 
years.  The veteran held employment as an automobile 
mechanic, and wore ear protection when necessary.  On 
examination, there was no clinical evidence of active disease 
in the external, middle, or inner ear.  The diagnosis was 
bilateral sensorineural hearing loss.  

The puretone thresholds for the veteran's right ear hearing 
loss, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
35
35
30
35
55
39

The speech recognition score for the right ear, formulated by 
using the Maryland CNC Test, was 94 percent.  The veteran had 
mild conductive hearing loss from the 250 Hertz frequency 
level, to the 3000 Hertz frequency level.  The speech 
discrimination score was excellent.  The examiner concluded 
that there was moderate to moderately severe mixed hearing 
loss from the 4000 Hertz frequency level to the 8000 Hertz 
frequency level.  

On VA audiology examination, dated in July 1999, the veteran 
related the medical history concerning the problems with his 
ears.  Antibiotics were prescribed for the ear infections.  
The veteran also reported bilateral hearing loss and 
tinnitus.  There was no history of occupational noised 
exposure.  

The puretone air conduction thresholds for the veteran's 
right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Avg.
RIGHT
40
40
40
50
55
46

The speech recognition score for the right ear, formulated by 
using the Maryland CNC Test, was 96 percent for the right 
ear.  The veteran had mild to severe mixed hearing loss in 
the right ear.  

The veteran was seen again in July 1999, for other complaints 
related to the ears.  With respect to examination of the 
right ear, examination showed a normal auricle, a normal ear 
canal, and a normal tympanic membrane.  The diagnosis was 
bilateral sensorineural hearing loss.  

On VA dermatology examination, dated in December 2000, the 
veteran complained of recurrent painful lumps on the 
posterior ears and nose.  The lumps were lanced several 
times, particularly on the left nose and posterior ears 
because of secondary infection; he also experienced a bad 
smelling drainage.  He was treated with antibiotics several 
times for the disability.  

The examination revealed a 0.3 x 0.2 centimeter (cm) 
depigmented scar of the left upper nose that was not painful 
to touch, and was a little disfiguring.  There was no other 
active lesion on the nose.  There was a 0.3 x 0.4 cm 
subcutaneous nodule of the left posterior ear.  There were 
also four to five 0.2 x 0.2 to 0.3 x 0.2 subcutaneous nodules 
of the right posterior ear.  A foul odor was present; 
however, there were no inflamed lesions or discharge at this 
time.  The diagnosis was scarring cystic acne, consistent 
chloracne.  In February 2001, a VA physician opined that the 
scarring cystic acne, and the location of the lesion observed 
during the examination, is consistent with the diagnosis of 
chloracne.  

In August 2001, the veteran presented personal testimony at 
an RO hearing.  He testified that he experienced cysts that 
grew on the outside of the ear and on the neck, and a popping 
eardrum in the right ear.  The veteran stated that he 
experienced drainage in his left ear, more than the right 
ear, and that he was prescribed medication for the drainage.  
He indicated that he experienced infections on the back of 
the ears and he made reference to nodules on the exterior of 
the ear.  

Regarding the service connected hearing loss, the veteran 
testified that his hearing loss increased in severity, and as 
a result, he lost several jobs.  In order to hear the 
television, he increased the volume when he watched 
television.  

The veteran underwent private audiologic testing in August 
2001.  The diagnosis was mild to moderate conductive hearing 
loss.  A November 2002 VA audiometric examination revealed 
complaints of tinnitus, difficulty hearing and left otitis 
media, with perforation of the eardrum.  Examination of the 
veteran's ears did not yield any new medical findings 
regarding the right ear.  

The veteran underwent VA audiometric examination, dated in 
January 2003.  His subjective complaints included tinnitus, 
by history, and difficulty hearing.  Examination of the ear 
shows right otitis media and healed ear disease.  There was 
no discharge from the ear, and there was no tenderness over 
the mastoid.  Clinically, the veteran had bilateral 
sensorineural hearing loss.  The diagnosis was tinnitus by 
history; right otitis media; and clinically shown bilateral 
sensorineural hearing loss, with conductive hearing loss on 
the right side.  

On VA audiometric examination, dated in May 2003, the 
examiner noted the veteran's complaints of increased severity 
in hearing loss.  Audiometric examination showed bilateral 
sensorineural hearing loss.  The examiner noted that the 
veteran had tinnitus and increased difficulty in hearing, due 
to sensorineural hearing loss, due to exposure of noise 
during service.  The last VA examination of record, dated in 
February 2004, indicated that the clinically shown bilateral 
moderate sensorineural hearing loss.  

Law and Regulations-General

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  (38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

I.  Increased Rating for Hearing Loss in the Right Ear

The Board points out that, during the pendency of this 
appeal, regulatory changes amended VA's Schedule for Rating 
Disabilities, see 38 C.F.R. Part 4 (1998), including the 
rating criteria for evaluating diseases of the ear.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  When a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim for a compensable disability rating for hearing loss of 
the right ear under both the old criteria in VA's Schedule 
for Rating Disabilities and the current regulations, applying 
the more favorable result, if any.  

At the time the veteran filed his claim for an increased, 
compensable, rating for his service-connected hearing loss of 
the right ear, evaluations of hearing loss ranged from 
noncompensable to 100 percent, which were based on organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests, together with average 
hearing threshold levels, as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  See 38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998).  

As mentioned above, the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, while the above noted schedular criteria for 
rating hearing loss have not changed and currently are 
located at 38 C.F.R. § 4.85 (2003), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  

In addition, VA regulations provide that if impaired hearing 
is service-connected in only one ear, in order to determine 
the percentage evaluation from Table VII, the non-service- 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I".  See 38 C.F.R. § 4.85 (f) 
(2003).  Tables VI and VII are listed below.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

On VA audiometric examination, dated in April 1998, revealed 
that the average puretone threshold was 39.  The speech 
recognition score, formulated using the Maryland CNC Test was 
94 percent.  By intersecting the column in Table VI for 
average puretone decibel loss with the line for percent of 
discrimination, the resulting Roman numeric designation for 
the right ear is I.  

On VA audiometric examination, dated in July 1999, the 
average puretone threshold for the right ear was 46.  The 
speech recognition score, formulated using the Maryland CNC 
Test was 96 percent.  By intersecting the column in Table VI 
for average puretone decibel loss with the line for percent 
of discrimination, the resulting Roman numeric designation 
for the right ear is I.  

Table VII
Percentage evaluation for hearing impairment.

Poorer 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Reference is then required to Table VII (which is identical 
in both the old and the current provisions) for assignment of 
a percentage evaluation and assignment of a diagnostic code.  
With a Roman numeric designation of I for the better ear and 
I for the poorer ear, or in the veteran's case, the non-
service connected left ear, the point of intersection on 
Table VII requires the assignment of a noncompensable 
evaluation under Diagnostic Code 6100.  

As explained above, the revised criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 (2003) 
which, unlike the former criteria, calls for the use of Table 
VIa at certain times, when that Table would result in a 
higher numeral designation.  In the veteran's case, the 
puretone thresholds reported on the audiological examinations 
do not meet the criteria for application of Table VIa.  

As a reminder, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
puretone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim for a compensable rating for bilateral 
hearing loss, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In view of the forgoing, the Board must conclude that 
regardless of whether the veteran's hearing loss of the right 
ear is evaluated under the former criteria or the revised 
criteria, a noncompensable disability rating, and no higher, 
is entirely appropriate for the hearing loss of the right 
ear.  


II.  Increased Rating for Acne Vulgaris

Entitlement to an increased Rating for Acne Vulgaris, from 
March 12, 1999, to August 30, 2002.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for rating disabilities of the 
skin.  The RO evaluated acne vulgaris under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  In deciding such case, the 
Board must determine whether the previous or revised version 
is more favorable to the veteran.  However, if the revised 
version is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change. See 38 U.S.C.A. § 5110(g); see also VAOPGCPREC 3-
2000 (2000).  Prior to August 30, 2002, the regulation read 
as follows:

Scars, Disfiguring, Head, Face or Neck:

A 50 percent disability rating is 
warranted where there exists complete or 
exceptionally repugnant deformity of one 
side of face, or marked or repugnant 
bilateral disfigurement.  

A 30 percent disability rating is 
warranted where there exists severe, 
especially if the disfiguring scar 
produces a marked and unsightly deformity 
of eyelids, lips or auricles.  

A 10 percent disability rating is 
warranted where there exists a 10 a 
moderate disfiguring scar.  

A noncompensable rating is assigned where 
there is a slight disfiguring scar.  

Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, a 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and disease of the skin, may be submitted for 
central office rating, with several un-retouched photographs.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  

After August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800 read as follows:

Disfigurement of the head, face or neck:

An 80 percent disability rating is 
warranted where there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of three or more 
features or paired sets of features 
(nose, chin, forehead eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of 
disfigurement.  

A 50 percent disability rating is 
warranted where there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of two features 
or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four 
or five characteristics of disfigurement.  

A 30 percent disability rating is 
warranted where there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two 
or three characteristics of 
disfigurement.  

A 10 percent disability rating is 
warranted where there is one 
characteristic of disfigurement.  

Note (1): The 8 characteristics of 
disfigurement, for purposes of evaluation 
under Sec. 4.118, are: 
Scar 5 or more inches (13 or more cm.) in 
length; Scar at least one-quarter inch 
(0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on 
palpation; scar adherent to underlying 
tissue; skin hypo-or hyper-pigmented in 
an area exceeding six square inches (39 
sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.); underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).  
Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate.

In November 1999, the RO denied the veteran's claim for 
entitlement to an increased rating for acne vulgaris.  Acne 
vulgaris is currently rated as 10 percent disabling under 
Diagnostic Code 7800.  The complete regulation is stated 
above.  

A 30 percent disability rating is warranted where there 
exists severe disfiguring scars, especially if the 
disfiguring scar produces a marked and unsightly deformity of 
eyelids, lips or auricles.  

In the March 1999 statement, the veteran described acne 
vulgaris as especially repugnant when he experienced 
infections and boils behind his ears.  On VA examination, 
dated in December 2000, the veteran complained of recurrent 
painful lumps on the posterior ears and nose.  The 
examination revealed a 0.3 x 0.2 centimeter (cm) depigmented 
scar of the left upper nose that was not painful to touch, 
and was a little disfiguring.  There was no other active 
lesion on the nose.  There was a 0.3 x 0.4 cm subcutaneous 
nodule of the left posterior ear.  There were also four to 
five 0.2 x 0.2 to 0.3 x 0.2 subcutaneous nodules of the right 
posterior ear.  A foul odor was present; however, there were 
no inflamed lesions or discharge at this time.  The diagnosis 
was scarring cystic acne, consistent chloracne.  

Subsequent complaints of the acne vulgaris were similar in 
nature.  During the August 2001, the veteran presented 
personal testimony the RO hearing, and testified that he 
experienced cysts that grew on the outside of the ear and on 
the neck.  

In analyzing acne vulgaris under the old regulations, the 
Board concludes that the veteran has not offered objective 
medical evidence that would tend to suggest that he suffers 
from severe disfiguring scars, or disfiguring scars that 
produce a marked and unsightly deformity of eyelids, lips or 
auricles.  

Therefore, in applying the criteria in effect prior to August 
30, 2002, there is no basis upon which to award a rating 
greater than 10 percent.  

Entitlement to an Increased Rating for Acne Vulgaris, from 
August 30, 2002.  

Acne Vulgaris is currently rated as 10 percent disabling 
under Diagnostic Code 7800.  The complete regulation is 
stated above.  

Under the revised regulations, a 30 percent disability rating 
is warranted where there is visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  

The factual background pertaining to acne vulgaris is stated 
above.  In analyzing acne vulgaris under the new regulations, 
the Board concludes that the veteran has not offered 
objective medical evidence that would tend to suggest that 
the veteran suffers from palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  There is no medical 
evidence of tissue loss, or gross distortion or asymmetry.  
In fact, the veteran has not complained of such symptoms.  

Therefore, in applying the criteria in effect from August 30, 
2002, there is no basis upon which to award a rating greater 
than 10 percent.  

Extraschedular Ratings

The Board has considered extraschedular ratings, and notes 
that during the August 2001 RO hearing, the veteran related 
that he has loss employment as a result of the hearing loss.  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  

For the foregoing reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claims 
for increased ratings. As such, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Entitlement to an increased rating for acne vulgar, currently 
evaluated as 10 percent disabling, is denied.  

Entitlement to an increased (compensable) rating for hearing 
loss is denied.  


REMAND

The issue of entitlement to service connection for residuals 
of a 5th metatarsal fracture, claimed as secondary to the 
service connected otitis media of the left ear is remanded to 
the RO for further development  of the claim.  

In March 1999, VA received the veteran's claim for 
entitlement to service connection for a 5th metatarsal 
fracture, claimed as secondary to otitis media, left ear.  
The veteran maintained that he became dizzy and broke his 
foot, due to an ear infection.  The RO denied the veteran's 
claim in November 1999. The claim was denied on the basis 
that the RO had not established service connection for otitis 
media of the left ear.  

During the pendency of this appeal, in June 2004, the RO 
granted the veteran's claim for entitlement to service 
connection for otitis media of the left ear.  The United 
States Court of Appeals for Veterans Claims has held that 
where a veteran's service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)).  Therefore, the RO should 
develop the claim for entitlement to service connection for 
residuals of a 5th metatarsal fracture, consistent with the 
Allen case.  

The Board notes that the medical evidence of record did not 
address the residuals of the 5th metatarsal fracture and the 
etiology of the injury.  Since the medical evidence of record 
is not sufficient at the present time to make an equitable 
decision on this claim, further development for such an 
examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2003).  Therefore, the RO should arrange for 
the veteran to undergo VA examination for residuals of the 
5th metatarsal fracture.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
request the names, addresses and treatment 
dates pertaining to any claims he has 
submitted for any foot injuries sustained, 
to include automobile injuries and /or 
other claimed foot injuries.

3.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the 5th metatarsal 
injury, as well as any resulting 
residuals.  After securing the necessary 
release(s), the RO should obtain copies 
of those records, to include all previous 
x-ray reports, that are not already in 
the claims file, and have them associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

4.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine whether there 
is a nexus between the residuals of the 
5th metatarsal fracture, claimed as 
secondary to the otitis media of the left 
ear.  It is of high importance that the 
veteran's entire claims file, to include 
the service medical records, be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies are to be performed and x-rays 
taken.  All medical findings are to be 
reported in detail.  Following 
examination of the veteran and review of 
the record, the examiner is to offer a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
service connected otitis media of the 
left ear caused or aggravated the 
residuals of the 5th metatarsal fracture.  
A complete rationale for any opinion 
rendered is to be included in the report.  

5. The veteran must receive adequate 
notice of the date and location of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2004), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of Allen as it pertains to 
service connection for the veteran's 
residuals of the 5th metatarsal fracture, 
claimed as secondary to the service 
connected otitis  media of the left ear.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



